Citation Nr: 0925399	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  98-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The evidence of record does not show that the Veteran 
currently has PTSD related to stressful incidents involving 
his active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from July 1972 to September 
1973.  He served aboard the USS MIDWAY (CVA 41), an aircraft 
carrier, from November 1972 until his discharge in September 
1973.  He was an aviation apprentice by specialty and worked 
as a generalist on the flight deck and with the aircraft on 
the ship.  

The Veteran claimed that he witnessed aircraft crashes on the 
ship that resulted in death and injuries to the pilots.  He 
also made references to people lost overboard.  He did not 
provide any specific details as to a date, or range of dates, 
locations, or any other information regarding his claimed 
stressors.  

The Veteran's service treatment records (STRs) are negative 
for any complaints or treatment regarding any psychiatric 
disorders.  The Veteran was seen for personal problems on 
December 4, 1972, approximately two weeks after reporting 
onboard the ship.  The physician noted that the Veteran was 
attempting to manipulate a transfer from the ship to a shore 
facility.  

VA treatment records for the period from August 1978 to June 
1998 are associated with the claims folder.  There is no 
diagnosis of PTSD in the records and no clinical entries 
regarding psychiatric treatment.  There are several entries 
noting that the Veteran was recently released from prison in 
1997 and that he had a history of PTSD but there are no 
entries providing an evaluation and assessment of PTSD.

A social worker screening from November 1997 provided 
provisional diagnoses of paranoia and delusional disorder.  
The Board notes that the Veteran was denied service 
connection for those disorders by way of a Board decision 
dated in April 2007.  

The Veteran was afforded a VA psychiatric examination in 
March 1998.  The Veteran complained of intrusive nightmares 
"about my times in the Navy and the pilots who died."  The 
VA examiner stated that the Veteran's claims folder and 
service medical records were not provided.  The Veteran 
reported that, while onboard the USS MIDWAY, "he was 
unprepared and quite shocked by seeing the multiple airplane 
crashes and the pilots being lost.  He remembers fires on the 
flight deck.  He remembers people being injured by the 
catapult."  He claimed that he was thrown out of the Navy 
because he refused to transfer to Japan when the ship was 
transferred there.  Almost immediately after service 
separation, the Veteran began experiencing "bad nightmares 
about the death of the pilots."  The Veteran stated that he 
received a private psychiatric evaluation in 1974 and was 
informed by a psychiatrist that "his reactions were normal 
for someone who had been in the military."  He also 
experienced a lot of sadness immediately following service 
separation.  He was unable to get close to any one.  His 
nightmares had continued since active service and occurred 
"once every week or two."  He experienced intrusive 
thoughts about his in-service events once or twice a week, 
often triggered by hearing an emergency siren.  He reported 
receiving Social Security Administration (SSA) benefits in 
1975 due to a back injury and "some psychiatric problem."  
He was incarcerated in 1991 and, while incarcerated, had some 
paranoia and delusions.  

The VA examiner stated that, assuming that the Veteran was a 
reliable historian, he had experienced trauma while on the 
flight deck of USS MIDWAY and began experiencing PTSD 
symptoms after that.  There was no evidence of any psychotic, 
paranoid, or delusional disorder.  The diagnosis was PTSD.

The Veteran's claim was denied in June 1998.  The basis for 
the denial was that, although there was a diagnosis of PTSD, 
there was no corroboration of any claimed stressor.  The 
rating decision advised that the issue would be revisited if 
the Veteran provided specific information that would help in 
corroborating his claimed stressors.

The Veteran perfected his appeal of the denial in September 
1998.

The Veteran submitted a statement in November 1998.  He 
provided an extremely detailed summary of his case from its 
inception.  He noted all of the actions taken by the RO, and 
the reasons and bases for why his claim was denied.  The 
Veteran cited to statutory and regulatory provisions in 
support of his contention that the RO had failed to 
adequately develop his claim and provide assistance.  He 
maintained that his prison medical records were not obtained.  
He further maintained that he did not have to provide 
additional information regarding his stressors as that was 
shifting the burden to him.  

The Veteran testified at a hearing at the RO in March 1999.  
He again contended that he did not have to provide specific 
information in regard to his claimed stressors.  He argued 
that it was the duty of VA to develop the evidence.  The 
Veteran appeared to be confused in that he believed VA was 
requiring him to obtain specific records of the events he 
claimed to have witnessed rather than his providing 
sufficient information to allow the RO to develop evidence of 
his stressors.  The Veteran testified that he had been 
treated for paranoia and a delusional disorder while 
incarcerated in the California state prison system.  He said 
he was in a "Triple C" program that was for paranoid, 
delusional people.  

In August 1999, the RO received copies of the Veteran's 
medical records from a period of incarceration in the 
California state prison system.  The records related to 
sustained psychiatric evaluation from January 1992 to April 
1992.  The reports contained detailed reviews and assessments 
of the Veteran's mental health status.  He denied any 
problems in service, did not relate having any PTSD symptoms, 
and was repeatedly found to not have an Axis I diagnosis.  
The Veteran reported that he was successful in his military 
service and did not report any type of stressful events or 
occurrences during service. 

Additional records from the California state prison system 
for the period from April 1993 to August 1997 were received 
in August 1999.  There are no treatment entries for any 
psychiatric diagnosis. 

The RO made numerous requests for records from the Social 
Security Administration (SSA).  A reply dated in August 2000 
indicated that there was no Title II disability claim file 
established for the Veteran.

The Veteran failed to report for a scheduled Board hearing in 
May 2002.  His case was certified on appeal to the Board in 
June 2002.

The Board initiated development of the claim, in keeping with 
practices in effect at that time, in November 2002.  This 
included a request that SSA search for records relating to a 
Title XVI claim.  As a result of a Federal Circuit Court of 
Appeals decision the Board was required to terminate its 
efforts and remand the case for additional development in 
September 2003.

Additional queries were made to the SSA to develop any 
records associated with the Veteran's benefits.  A reply was 
received in September 2006 that any records that may have 
been associated with the Veteran's benefits had been 
destroyed.

The Appeals Management Center (AMC) notified the Veteran of 
the results of the search for SSA records.  He was asked to 
provide any SSA records he may have in his possession.  He 
did not respond to the letter.

The Board denied the Veteran's claim for, inter alia, service 
connection for PTSD in April 2007.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The Veteran's attorney and VA's General 
Counsel filed a Joint Motion for partial remand of the 
Board's decision.  It was noted that several AMC letters 
failed to advise the Veteran of the specific requirements to 
substantiate a claim for service connection for PTSD.  This 
included not informing the Veteran of different kinds of 
evidence that would aid in corroborating his alleged 
stressors.  That portion of the Board's decision that denied 
service connection for PTSD was vacated and the case remanded 
to the Board.

The Joint Motion noted that the Veteran had elected to not 
pursue an appeal of any of the other issues decided in the 
Board decision of April 2007.  The Court order that granted 
the Joint Motion also dismissed the Veteran's appeal as to 
the other issues in May 2008.  This would include entitlement 
to service connection for paranoia and a delusional disorder.

The Board wrote to the Veteran in July 2008.  The Veteran was 
advised that the case was returned to the Board by the Court.  
He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  

The Veteran responded in August 2008.  He asked for 
additional time to obtain and submit evidence in support of 
his claim.  The Board granted the Veteran an additional 90-
day period in September 2008.  This extended his response 
period to January 12, 2009.

A letter from the Vet Center in Seattle, Washington, dated in 
September 2008, was received at the Board in October 2008.  
The letter advised that the Veteran had an appointment in 
September 2008.  

Associated with the claims folder is a Report of Contact with 
the Veteran, dated October 8, 2008.  The Veteran said he 
attempted to be seen for a PTSD evaluation at a VA medical 
center (VAMC) and was told he could not be treated within 90 
days.  The Veteran said he did not need additional time for 
his appeal.  

The Veteran submitted a letter from the Vet Center and a 
statement in support of his claim in October 2008.  The 
Veteran reported that he had attempted to obtain treatment 
for PTSD within the time provided to submit evidence.  He 
said that it was not possible and that the VA facility he 
contacted had informed him the process would take longer for 
him to be evaluated.

The Veteran submitted a letter from a social worker/counselor 
at the Vet Center dated in October 2008.  The letter noted 
that the Veteran first presented at a VA emergency room for a 
PTSD evaluation in September 2008.  He wanted an evaluation 
to send to VA in support of his claim.  He was informed this 
could not be done in the emergency room but he could be 
referred to a mental health outpatient clinic for evaluation 
and treatment.  The Veteran reportedly said he did want 
treatment and he was referred to the Vet Center.  

The social worker met with the Veteran and informed him that 
the Vet Center did provide treatment and only provided 
evaluations in conjunction with treatment.  Further, the 
Veteran was informed that VA required a doctor's diagnosis on 
a mental health condition.  The social worker said a PTSD 
symptoms checklist was provided to the Veteran and he scored 
a 46 which was indicative of some PTSD symptoms.  The social 
worker stated that the test may not be an accurate 
representation of the Veteran's overall symptoms due to his 
distrust of testing instruments.  It was recommended that the 
Veteran be referred to a VA mental health outpatient clinic 
for further evaluation and treatment.

The Board notes that the Veteran was never informed that he 
had to provide evidence of his treatment for PTSD in its 
correspondence.  Rather, the Veteran was informed of his 
right, and the opportunity, to submit additional evidence in 
support of his claim before further action was taken.  He 
attempted to obtain evidence of having PTSD and submitted the 
Vet Center correspondence in support of his claim.

The Board remanded the case for additional development in 
November 2008.  In part, the remand was to have the Veteran 
be provided the notice required by the Joint Motion.  The AMC 
wrote to the Veteran in November 2008.  He was provided a 
number of alternative sources that could be used as evidence 
to help substantiate his claim.  These included statements of 
persons that knew him in service, "buddy statements", as 
well as records from different sources.  He was asked to 
submit any medical evidence he had in his possession as well 
as to identify any source of medical evidence he wanted VA to 
obtain.  The Veteran was also provided with a PTSD 
questionnaire and asked to complete it in order to provide 
specific information regarding his claimed stressors.  

The Veteran responded in November 2008.  He repeated his 
previous statements regarding stressors.  He claimed that 
there were aircraft crashes on the ship, men being killed or 
falling overboard, and racist sailors that persecuted him.  
The Veteran said another stressor was his constant view of 
the ocean for almost two years.  He had fears of being sunk 
at sea.  He referred to other ships having race riots and 
said his ship did as well.  He said he had suffered from PTSD 
symptoms since 1972.  He did not provide any specific 
information as to any event, be it a crash, man overboard, 
fight, or confrontation.  

The Veteran was issued a supplemental statement of the case 
(SSOC) in April 2009.  His claim remained denied because he 
had failed to provide any specific information that would 
allow VA to attempt to corroborate an event during service.  

The Veteran submitted a final statement in response to the 
SSOC in April 2009.  He repeated his contention that he 
should not be responsible for keeping records regarding the 
claimed events.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Board notes that 38 C.F.R. § 3.304(f) has undergone 
several changes since the Veteran submitted his claim for 
service connection in October 1997.  However, none of the 
changes have affected the basic requirement for service 
connection as noted supra.  The changes have related to 
corroboration of stressors based on combat service, evidence 
that can be used to support claims of sexual assault, and 
processing of claims where PTSD is diagnosed during service.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2008); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  If VA determines that the veteran did not 
engage in combat, lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The Veteran's records do not reflect, and he has not alleged, 
that he participated in combat.  Therefore, the Veteran must 
provide credible corroborating evidence to establish the 
occurrence of a claimed stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996), (The appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor).  See also Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). (Noncombat stressor must be 
corroborated by credible supporting evidence).

In regard to his witnessing crashes, fires, and the deaths of 
pilots and others on his ship, and experiencing racial 
mistreatment, the Veteran again has not provided sufficient 
information to allow for VA to attempt to corroborate those 
stressors.  The Board is aware that the Veteran does not have 
to provide information to corroborate every detail of a 
stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  However, the Veteran must provide sufficiently 
detailed information about at least one incident to enable VA 
to corroborate the stressor.  He has not done so here, even 
though this responsibility lies with him under 38 C.F.R. § 
3.159(c)(2)(i) and he had ample notice of the importance of a 
verified stressor in his case.  

The Veteran was informed of the need to provide specific 
information at the time of his initial claim when the RO 
wrote to him in November 1997.  He expressed his clear 
understanding of what he was required to do in his statement 
of November 1998.  He responded to the need to provide the 
information by saying he had provided the general information 
and VA should get the records to support what he was saying.  
He repeated his position in this regard on a number of 
occasions despite multiple efforts to solicit additional 
details that would permit an attempt at corroboration.  This 
was so even after his case was remanded from the Court.

The Veteran was diagnosed with PTSD at the time of his VA 
examination in March 1998.  This diagnosis was based on a 
self-reporting of stressors by the Veteran.  The examiner 
stated that his diagnosis was based on those self-reported 
stressors.  The Veteran has not been diagnosed with PTSD at 
any other time, to include his detailed psychiatric 
evaluations in the California state prison system.  

In summary, the Board has considered the Veteran's statements, 
as well as his testimony at his hearing.  The Board has also 
considered the medical evidence of record.  However, as noted 
previously, service connection for PTSD requires diagnosis of 
the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  While the sufficiency of a 
stressor to support a diagnosis of PTSD is a medical 
determination, a noncombat veteran's stressors still must be 
verified by credible corroborating evidence.  Given that the 
Veteran has not been able to provide the requested information 
to allow for an attempt at corroboration, and the conflicting 
statements of how he was successful in service with no 
difficulties reported as provided in his prison evaluations, 
the Board finds the Veteran's described stressors as not 
credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006).  In the absence of a corroborated stressor, the 
Veteran's claim for service connection for PTSD must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the Veteran submitted his claim in 
October 1997.  This was approximately three years prior to 
the enactment of the VCAA.  The RO wrote to him in November 
1997 and solicited specific information in regard to his 
stressors.  The Veteran was informed that this information 
was required in order to process his claim for service.

The Veteran responded with general information regarding his 
claimed stressors in December 1997.  His claim was denied in 
June 1998.  He perfected his appeal in September 1998.  

The Veteran submitted a lengthy and detailed statement in 
November 1998.  He cited to specific statutory and regulatory 
provisions that he said applied to his claim, to include the 
existing provisions of 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.159.  He stated that he had provided the required 
information in regard to his stressors and that VA was 
required to assist him in developing the necessary records.  
The Veteran made many of the same assertions in his testimony 
from March 1999.  He again cited to the statutory and 
regulatory provisions that he believed supported his 
contention that he had provided the needed information.  

The RO wrote to the Veteran in January 2001 to provide the 
initial VCAA notice.  The Veteran was informed that the 
evidence needed to show that his claimed disability was 
incurred in or aggravated by his military service.  He was 
also told that the RO would obtain all VA records identified 
by him.  Finally, he was asked to provide information on any 
medical treatment he had received and to provide the 
necessary release for the RO to obtain the records.  He was 
also told he could send any private records to the RO.

The Board wrote to the Veteran in November 2002.  He was 
informed that the Board would be conducting additional 
development.  He was informed of VA's duty to inform him of 
evidence needed to substantiate his claim and of VA's duty to 
assist him.  He was again asked to provide information on any 
evidence that he wanted the RO to obtain on his behalf.  It 
appears this letter was returned to the Board in June 2003.  
The letter was sent to the address provided by the Veteran 
and was used by the RO in previous correspondence that was 
not returned.

The Board remanded the case for additional development in 
September 2003.  The AMC wrote to the Veteran in April 2004.  
The AMC advised the Veteran of the evidence required to 
substantiate his claim for service connection.  The letter 
also advised the Veteran of the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The letter also advised the Veteran that efforts 
were made to secure his SSA records.

There is no evidence of record to show that this letter was 
not received by the Veteran.

The AMC wrote to the Veteran to provide essentially the same 
information again in November 2004.  The letter was returned.  
The AMC wrote to the Veteran at an updated address in March 
2005.  That letter was also returned.  

The AMC wrote to the Veteran and notified him of the 
unavailability of his SSA records in September 2006.  He was 
asked to provide any copies of the records he may have.  The 
letter was not returned was undeliverable.

The Veteran was issued a SSOC in November 2006.  The 
Veteran's claim was denied and the SSOC provided an 
assessment of the evidence added to the record and the basis 
for the continued denial of his claim.  The transmittal 
letter also provided the notice required by Dingess.  

The Board denied the Veteran's claim for service connection 
for PTSD in April 2007.  The basis for the denial was the 
absence of a corroborated stressor.  The Veteran appealed and 
the Joint Motion for partial remand served to vacate the 
denial of service connection for PTSD.  

The Board notified the Veteran of the return of his case, 
provided him an opportunity to submit evidence in support of 
his claim and even provided an extension of time in response 
to his request for same.  

The Board remanded the claim for development in November 
2008.  In the remand, the Board noted the requirements for 
establishing service connection for PTSD.  

The AMC wrote to the Veteran in November 2008.  He was 
informed of the information required to substantiate his 
claim.  He was advised as to the types of evidence that would 
tend to support his claim.  He was also provided with a PTSD 
questionnaire with a request to provide information regarding 
his claimed stressors.

The Veteran provided a response in November 2008.  He did not 
provide any specifics in regard to his stressors.  

His claim was again re-adjudicated in April 2009.  His claim 
remained denied and he was issued a SSOC that provided the 
basis for the continued denial of his claim.

The Board finds that the Veteran was provided with the notice 
required by the VCAA.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
From the outset he demonstrated actual knowledge of what was 
required to establish service connection as evidenced by his 
statement from November 1998.  The issue became the Veteran's 
reluctance to provide specific information regarding his 
claimed stressors despite repeated efforts to obtain such 
information.  There is no evidence of prejudice to the 
Veteran based on any notice deficiency and he has not alleged 
any prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

All available evidence pertaining to the Veteran's claim has 
been obtained.  The claims folder contains the Veteran's 
STRs, VA examination report, VA treatment records, private 
medical records, a transcript of hearing testimony from March 
1999, Court-related documents, and statements from the 
Veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


